Citation Nr: 0020211	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  95-07 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
compression fracture at L3 with degenerative disc disease of 
the lumbar spine, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle with traumatic arthritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1954 to August 
1958.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1994 rating 
decision of the New Orleans, Louisiana Regional Office 
(hereinafter "the RO") which, in pertinent part, increased 
the disability evaluation assigned for the veteran's service-
connected residuals of a compression fracture at L3 with 
degenerative disc disease of the lumbar spine to 20 percent 
effective August 31, 1993.  A noncompensable disability 
evaluation for the veteran's service-connected residuals of a 
fracture of the right ankle was also continued.  The 
veteran's claim for entitlement to a permanent and total 
disability evaluation for pension purposes was denied.  In 
July 1997, the Board remanded this appeal to the RO to 
schedule the veteran for a travel board hearing before a 
member of the Board.  In November 1997, the Board again 
remanded this appeal to the RO to schedule the veteran for a 
travel board hearing before a member of the Board.  

In September 1998, the Board remanded this appeal to the RO, 
for a third time, to afford the veteran a Department of 
Veterans Affairs (hereinafter "VA") social and industrial 
survey and to afford the veteran VA orthopedic and general 
medical examinations.  An April 1999 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected residuals of a compression 
fracture at L3 with degenerative disc disease of the lumbar 
spine to 30 percent effective August 31, 1993.  The veteran's 
service-connected right ankle disorder was recharacterized as 
residuals of a fracture of the right ankle with traumatic 
arthritis and the assigned disability evaluation was 
increased to 10 percent effective August 31, 1993.  The 
veteran's claim for entitlement to a permanent and total 
disability evaluation for pension purposes was granted.  
Therefore, such issue is no longer before the Board.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's lumbar spine disorder has been reasonably 
shown to be productive of severe limitation of motion, with a 
demonstrable deformity of a vertebral body also being 
evident.  

3.  Pronounced intervertebral disc pathology is not shown.  

4.  The veteran's right ankle disorder is productive of no 
more than moderate limitation of motion of the ankle.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent evaluation for 
residuals of a compression fracture at L3 with degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and diagnostic Codes 
5003, 5010, 5285, 5286, 5289, 5292, 5293, 5295 (1999).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture of the right ankle with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 and diagnostic Codes 5003, 
5010, 5262, 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand, in order to allow for further development of the 
record, is not appropriate.  

I.  Increased Evaluation for Residuals of a Compression 
Fracture at L3 with
Degenerative Disc Disease of the Lumbar Spine

A.  Historical Review

The veteran's service medical records indicate that he was 
hospitalized in June 1957 following an automobile accident.  
A June 1957 hospital narrative summary reported that the 
physical examination and X-rays at admission revealed a 
closed comminuted fracture of the veteran's 3rd lumbar 
vertebra and a closed simple fracture of the right lateral 
malleolus.  It was noted that throughout the veteran's course 
in the hospital there was no evidence of spinal cord or 
neurological involvement and the comminuted fracture was held 
in place.  The diagnosis was fracture, compression, vertebra, 
body L3 lumbar vertebra, without artery or nerve involvement.  
An August 1958 report related a diagnosis of fracture, 
compression, vertebra, L3, with no artery or nerve 
involvement.  The August 1958 separation examination included 
notations that the veteran's spine and other musculoskeletal 
systems were normal.  

The veteran underwent an orthopedic examination in August 
1977.  The diagnoses included healed compression fracture of 
L3, by a previous diagnosis, with residual symptoms claimed.  
An August 1977 radiological report, as to the veteran's 
lumbosacral spine, related an impression of a compression 
fracture of L3, probably old.  

In September 1977, service connection was granted for 
residuals of a compression fracture at L3 with body 
deformity.  A 10 percent disability evaluation was assigned 
effective June 6, 1977.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  Residuals 
of a fracture of a vertebra warrant a 60 percent evaluation 
if there is no spinal cord involvement, but abnormal mobility 
is present which requires a neck brace (jury mast).  In other 
cases, the residuals should be rated on the basis of 
resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. Part 4, Diagnostic Code 5285 
(1999).  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  This is the maximum schedular rating 
assignable under this code.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1999).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003, 5010 (1999).  Moderate 
limitation of the lumbar spine warrants a 20 percent 
evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. Part 4, Diagnostic Code 5292 
(1999).  Ankylosis of the lumbar spine at a favorable angle 
warrants a 40 percent evaluation.  A 50 percent evaluation 
requires fixation at an unfavorable angle.  38 C.F.R. Part 4, 
Diagnostic Code 5289 (1999).  Complete bony fixation of the 
spine (ankylosis) at a favorable angle warrants a 60 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5286 (1999).  
A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from April 1993 to November 1993 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA orthopedic examination in December 
1993.  He indicated that he had back pain radiating to the 
buttocks.  The examiner reported that examination of the back 
showed tenderness in the midline of the lower lumbar spine.  
Straight leg raising was negative and reflexes were 2+ and 
equal with motor and sensation appearing to be intact.  The 
examiner reported, as to range of motion of the lumbar spine, 
that flexion was 70 degrees, backward extension was 20 
degrees, left and right lateral flexion was 20 degrees and 
left and right rotation was 20 degrees.  As to a fixed 
deformity, it was noted that the veteran only had a kyphotic 
thorax.  The diagnosis was degenerative joint disease of the 
lumbar spine.  A December 1993 radiological report, as to the 
veteran's lumbar spine, indicated an impression of a stable 
appearance of the lumbar spine with an old compression 
deformity involving the body of L3 with degenerative changes 
of the lumbar spine and significant narrowing of the 
interspace between L2-L3, L3-L4.  

A March 1994 rating decision recharacterized the veteran's 
lumbar spine disorder as residuals of a compression fracture 
at L3 with degenerative disc disease of the lumbar spine.  
The disability evaluation was increased to 20 percent 
effective August 31, 1993.  

A March 1994 report of a computed tomography scan of the 
veteran's lumbar spine from the Franklin Foundation Hospital 
related an impression of an old healed partial compression 
fracture of L3.  VA treatment records dated from February 
1994 to March 1994 referred to continued treatment.  

At the March 1995 hearing on appeal, the veteran testified 
that he suffered pain which went down into his hip and leg 
almost to his knee.  He reported that the pain was constant 
and that he had a burning sensation through his left hip 
which was starting in his right hip.  The veteran stated that 
he was taking medication and that he wore a back brace.  

In a March 1995 statement, Donald J. Judice, M.D., reported 
that he had been treating the veteran since March 1994.  Dr. 
Judice stated that the veteran received an exacerbation of 
his back pain in February 1994.  Dr. Judice reported that the 
veteran had some stiffness of his low back and could not flex 
more than about 60 degrees.  

The veteran underwent a VA neurological examination in June 
1995.  He reported that he had low back pain and pain in his 
hip joints.  The veteran reported that the pain seemed to 
have increased in his low back and that it went into his left 
leg.  He also complained of some numbness in the left leg.  
The examiner noted that examination of the veteran's sensory 
system showed a slight numbness to touch and pain sensation 
in the L4-L5 distribution of the left leg.  The impression 
was status post motor vehicle accident with residual chronic 
low back pain from L4 fracture with the need to rule out 
lumbosacral radiculopathy.  A June 1995 VA general medical 
examination report noted, as to range of motion of the 
veteran's lumbar spine, that flexion was 80 degrees, backward 
extension was 30 degrees, bilateral flexion was 30 degrees 
and bilateral rotation was 30 degrees.  The diagnoses 
included degenerative osteoarthritis of the lumbar spine and 
slight scoliosis of the lumbar spine.  

The veteran also underwent a VA spine examination in July 
1995.  The examiner reported that examination of the 
veteran's back showed tenderness in the lower lumbar spine.  
Straight leg raises were negative, reflexes were 1+ and equal 
and sensation was intact except for slight weakness in the 
right leg.  The examiner reported that range of motion was 
reduced in the lumbar spine.  Flexion was 75 degrees, 
backward extension was 20 degrees, left and right lateral 
flexion was 20 degrees and left and right rotation was 20 
degrees.  The examiner indicated that there was no postural 
abnormality, no fixed deformity, and the musculature of the 
veteran's back was within normal limits.  It was reported 
that an X-ray of the lumbar spine showed severe degenerative 
joint disease of the lumbar spine with partial fusion of L3-
L4 by osteophytes anteriorly.  The diagnoses included severe 
degenerative joint disease of the lumbar spine.  

At the December 1997 hearing before a member of the Board, 
the veteran testified that pain in his back was getting 
"astronomical" and that he had some pain radiating down 
both his legs, but more on the left side.  He reported that 
he had been taking muscle-relaxing pills for muscle spasms.  
The veteran stated that he wore a back brace at night when he 
would sleep.  

The veteran underwent a VA spine examination in February 
1999.  He complained of back pain, stiffness and 
fatigability.  He indicated that the pain went down the left 
side of his leg and that the pain increased with movement and 
environment.  The examiner reported that the veteran had 
tenderness to palpation of the right lower lumbar paraspinous 
muscles.  Straight leg raises were negative and tendon 
reflexes were equal.  The examiner noted that the veteran's 
sensation was intact to light touch.  As to range of motion 
of the lumbar spine, flexion was 0 to 70 degrees, extension 
was 0 to 10 degrees, lateral bending to the left and right 
was 0 to 10 degrees and rotation to the left and right was 0 
to 20 degrees.  The examiner noted that there were no fixed 
deformities.  The examiner stated that there was evidence of 
pain with movement in all ranges at his lower back.  The 
examiner commented that the veteran would have decreased 
endurance in the back.  The examiner remarked that there 
appeared to be no evidence of incoordination and that "it" 
was more due to fatigability or lack of endurance in his back 
which would eventually improve with ambulation.  The examiner 
reported that there was evidence of post-traumatic arthritis 
in the veteran's lower back due to a service-connected 
injury.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of severe 
limitation of motion of the lumbar spine.  38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010, 5292 (1999).  The most recent 
February 1999 spine examination report noted that the veteran 
complained of back pain that went down the side of his left 
leg, stiffness and fatigability.  The examiner reported as to 
range of motion of the lumbar spine that flexion was 0 to 70 
degrees, extension was 0 to 10 degrees, lateral bending to 
the left and right was 0 to 10 degrees and rotation to the 
left and right was 0 to 20 degrees.  The examiner stated that 
there was evidence of pain with all ranges of movement of the 
veteran's lower back.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  The examiner also commented that the veteran had 
decreased endurance in the back.  The Board notes that the 
July 1995 VA spine examination report and the June 1995 VA 
general medical examination report did not indicate 
limitation of motion of the veteran's lumbar spine as severe 
as that shown pursuant to the February 1999 VA spine 
examination report.  However, a March 1995 statement from Dr. 
Judice did note that the veteran could not flex his low back 
more than about 60 degrees.  In consideration of the 
limitation of extension and lateral flexion shown pursuant to 
the February 1999 VA spine examination report, and as the 
examiner specifically indicated that the veteran had pain 
with movement on all ranges of motion, the Board is of the 
view that the evidence is sufficiently in equipoise to 
conclude that a disability evaluation reflecting severe 
limitation of motion of the lumbar spine is more indicative 
of the disability picture under the facts of this case.  

The Board observes that pursuant to the schedular criteria 
noted above, the veteran would be entitled to a 40 percent 
disability evaluation for severe limitation of motion of the 
lumbar spine.  However, pursuant to the provisions of 38 
C.F.R. Part 4, Diagnostic Code 5285 (1999), an additional 10 
percent should be added if demonstrable deformity of a 
vertebral body is shown.  The Board notes that the veteran 
has a demonstrable deformity of a vertebral body as indicated 
by a December 1993 radiological report, which indicated an 
impression which included a stable appearance of the lumbar 
spine with an old compression deformity involving the body of 
L3 with degenerative changes.  Therefore, the Board observes 
that a 50 percent evaluation reflecting severe limitation of 
motion with a demonstrable deformity of a vertebral body, is 
warranted in this case.  The Board notes that the veteran is 
not entitled to an evaluation higher than a 50 percent 
evaluation under any of the appropriate schedular criteria 
noted above.  Additionally, ankylosis of the lumbar spine has 
not been shown.  38 C.F.R. Part 4, Diagnostic Codes 5286, 
5289 (1999).  The Board also observes that severe lumbosacral 
strain is also reflected in the 50 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5295 (1999).  The veteran 
would not be entitled to an evaluation in excess of 40 
percent pursuant to the provisions of code 5295.  

Further, the Board observes that the evidence of record fails 
to indicate that the veteran suffers from clinically 
substantiated symptomatology reasonably productive of more 
than severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293 (1999).  The February 1999 VA spine 
examination report noted that the veteran had tenderness to 
palpation of the right lower lumbar paraspinous muscles.  
Tendon reflexes were equal and the examiner indicated that 
the veteran's sensation was intact to light touch.  
Additionally, the July 1995 VA spine examination report noted 
that reflexes were 1+ and equal and that sensation was intact 
except for slight weakness in the right leg.  The examiner 
indicated that the musculature of the veteran's back was 
within normal limits.  Further, the Board notes that the June 
1995 VA neurological examination report indicated that 
examination of the veteran's sensory system showed a slight 
numbness to touch and pain sensation in the L4-L5 
distribution of the left leg.  The Board observes, therefore, 
that the medical evidence of record clearly fails to indicate 
what could reasonably be considered to be pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief as required for a 60 
percent evaluation pursuant to the appropriate schedular 
criteria noted above.  Symptoms such as sciatic neuropathy 
and absent ankle jerk have simply not been shown.  

Therefore, the Board concludes that a 50 percent disability 
evaluation sufficiently provides for the veteran's present 
level of disability.  The Board also finds that such 
disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The Board notes that functional 
impairment due to painful motion is one of the criteria for 
compensation from musculoskeletal disabilities and where 
arthritis is shown by clinical evidence, additional 
compensation under the Diagnostic Codes governing the 
evaluation of arthritis may be appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); VA O.G.C. Prec. 9-98 (August 14, 
1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  However, 
because, the veteran's painful and limited low back motion 
has already been considered in his current evaluation of 
severe limitation of motion under Diagnostic Code 5292, the 
requirements of 38 C.F.R. § 4.40, 4.45, 4.59, have been 
satisfied.  Furthermore, the assignment of a separate 
evaluation under Diagnostic Codes 5003, 5010, governing 
arthritis, would result in the evaluation of the same 
disability/symptoms under various diagnoses, which is 
prohibited by 38 C.F.R. § 4.14 (1999).  Consequently, the 
Board finds that additional compensation is not warranted for 
arthritis of the lumbar spine or functional loss due to 
painful motion.  Accordingly, the Board concludes that a 50 
percent evaluation for residuals of a compression fracture at 
L3 with degenerative disc disease of the lumbar spine is 
warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

II.  Increased Evaluation for Residuals of a Fracture of the 
Right Ankle with
Traumatic Arthritis

A.  Historical Review

The service medical records indicate that in June 1957, the 
veteran was involved in an automobile accident.  A June 1957 
hospital narrative summary noted that at the time of 
admission, physical evaluation and X-rays revealed that the 
veteran had fractures including a closed simple fracture of 
the right lateral malleolus.  

The veteran underwent a VA orthopedic examination in August 
1977.  The diagnoses included healed simple fracture of the 
right lateral malleolus, symptomatic claimed.  An August 1977 
radiological report, as to the veteran's right ankle, 
indicated as to an impression that no fracture was 
identified.  In September 1977, service connection was 
granted for residuals of a fracture of the right ankle.  A 
noncompensable disability evaluation was assigned effective 
June 6, 1977.  

B.  Increased Evaluation

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  38 C.F.R. Part 4, Diagnostic Code 5262 (1997).  
Ankylosis of either ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  38 C.F.R. Part 4, Diagnostic Code 5270 
(1997).  Moderate limitation of motion of either ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5271 (1997). 

VA treatment records dated from April 1993 to November 1993 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA orthopedic examination in December 
1993.  The examiner reported that the veteran's right leg 
showed no tenderness at the fracture site.  There was a 
slight area of callus in that area, but it did not appear to 
have any tenderness.  The examiner stated that there was no 
limitation of motion of the ankle.  The diagnoses included 
fracture of the right tibia, negative at present.  A December 
1993 radiological report, as to the veteran's right ankle, 
related an impression of a negative right ankle joint.  

At the March 1995 hearing on appeal, the veteran testified 
that if he used his ankle a lot, it would swell up and hurt.  
He also stated that normal movement of the ankle was not 
painful, but that it would hurt after working or using it for 
a period of time.  

The veteran underwent a VA general medical examination in 
June 1995.  The examiner indicated that range of motion of 
the veteran's right ankle was normal with dorsiflexion of 10 
degrees and plantar flexion of 45 degrees.  The veteran also 
underwent a VA spine examination in July 1995.  He reported 
that his right ankle was painful when standing on it too 
long, especially on the medial and lateral sides of his leg.  
The examiner reported that examination of the right ankle 
showed a range of motion that was full with no gross 
tenderness.  The diagnoses included degenerative joint 
disease of the right ankle, early.  

At the December 1997 hearing before a member of the Board, 
the veteran testified that he could stand for about four or 
five hours before his ankle would start to bother him.  He 
stated that he would feel a little pain shooting through his 
ankle.  The veteran indicated that his ankle had worsened 
over the previous four or five years.  

The veteran underwent a VA spine examination in February 
1999.  He reported that his ankle pain had gradually 
increased throughout the previous year.  The examiner 
reported that the veteran had full range of motion of the 
ankle.  The examiner reported that X-rays from 1997 showed 
degenerative joint disease of the right ankle with early 
osteophytes forming in the anterior and posterior joint as 
well as mediolaterally.  The examiner indicated that right 
ankle strength was 4/5 on dorsiflexion.  The examiner 
commented that there was evidence of pain with movement in 
the right ankle and that the veteran had decreased endurance 
of the right ankle.  It was noted that the veteran reported 
that he would drag his foot after walking for a period of 
time.  The examiner stated that there was weakened motion in 
the right ankle dorsiflexors.  The examiner also remarked 
that there appeared to be no evidence of incoordination and 
"it" was more due to fatigability or lack of endurance of 
the ankle.  The examiner indicated that there was evidence of 
post-traumatic arthritis in the veteran's right ankle due to 
a service-connected injury.  

An April 1999 rating decision recharacterized the veteran's 
service-connected right ankle disorder as residuals of a 
fracture of the right ankle with traumatic arthritis and 
increased the disability evaluation to 10 percent effective 
August 31, 1993.  The 10 percent disability evaluation has 
remained in effect.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than moderate limitation of 
motion of the right ankle.  38 C.F.R. Part 4, Diagnostic 
Codes 5003, 5010, 5271 (1999).  The most recent February 1999 
VA spine examination report noted that the veteran reported 
that his ankle pain had gradually increased throughout the 
previous year.  The examiner reported that the veteran had 
full range of motion of the ankle.  The examiner commented 
that there was evidence of pain with movement in the right 
ankle and that there was weakened motion in the right ankle 
dorsiflexors.  The examiner also noted that the veteran had 
decreased endurance of the right ankle.  Additionally, the 
Board observes that a July 1995 VA spine examination report 
noted that the veteran had full range of motion of the right 
ankle with no gross tenderness.  The diagnoses included 
degenerative joint disease of the right ankle.  A June 1995 
VA general medical examination report related similar 
findings.  

The Board observes, therefore, that the evidence of record 
clearly fails to indicate that the veteran suffers from 
marked limitation of motion of the right ankle as required 
for a 20 percent disability evaluation pursuant to the 
appropriate schedular criteria noted above.  Additionally, 
ankylosis of the right ankle has not been shown.  38 C.F.R. 
Part 4, Diagnostic Code 5270 (1999).  The Board further 
observes that the February 1999 VA spine examination report 
noted that X-rays from 1997 showed degenerative joint disease 
of the right ankle with early osteophytes forming in the 
anterior and posterior joints as well as mediolaterally.  
Additionally, a December 1993 radiological report, as to the 
veteran's right ankle, related an impression of a negative 
right ankle joint.  Malunion of the tibia and fibula with 
moderate ankle disability has clearly not been shown.  38 
C.F.R. Part 4, Diagnostic Code 5262 (1999).  Therefore, the 
Board concludes that the 10 percent disability evaluation 
sufficiently provides for the veteran's present level of 
disability.  The Board also finds that the veteran's present 
disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The Board notes that functional 
impairment due to painful motion is one of the criteria for 
compensation from musculoskeletal disabilities and where 
arthritis is shown by clinical evidence, additional 
compensation under the Diagnostic Codes governing the 
evaluation of arthritis may be appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); VA O.G.C. Prec. 9-98 (August 14, 
1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  However, 
because, the veteran's painful motion of the right ankle has 
already been considered in his current evaluation of moderate 
limitation of motion under Diagnostic Code 5271, the 
requirements of 38 C.F.R. § 4.40, 4.45, 4.59, have been 
satisfied.  Furthermore, the assignment of a separate 
evaluation under Diagnostic Codes 5003, 5010, governing 
arthritis, would result in the evaluation of the same 
disability/symptoms under various diagnoses, which is 
prohibited by 38 C.F.R. § 4.14 (1999).  Consequently, the 
Board finds that additional compensation is not warranted for 
arthritis of the right ankle or functional loss due to 
painful motion.  Accordingly, an increased evaluation for 
residuals of a fracture of the right ankle with traumatic 
arthritis is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996). 


ORDER

A 50 percent evaluation for residuals of a compression 
fracture at L3 with degenerative disc disease of the lumbar 
spine is granted, subject to the laws and regulations 
governing the award of monetary benefits.  An increased 
evaluation for residuals of a fracture of the right ankle is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

